     Case 1:19-cv-01201-DAD-EPG Document 23 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    T.G., a minor child by and through his             No. 1:19-cv-01201-NONE-EPG
      guardian ad litem, Teresa Gross,
12
                         Plaintiff,
13                                                       ORDER CONCERNING MOTION TO
              v.                                         DISMISS
14
      MARIPOSA COUNTY UNIFIED
15    SCHOOL DISTRICT,
16                       Defendant.
17

18          On July 22, 2020, the Court adopted the undersigned’s findings and recommendations,

19   which recommended that the petition for minor’s compromised be approved. (ECF No. 18). On

20   July 24, 2020, the parties indicated in their subsequent joint status report that they intended to

21   dismiss the action after payments pursuant to the compromise were made. (ECF No. 20). On

22   September 9, 2020, Plaintiff T.G. filed a motion to dismiss, seeking to dismiss the action

23   voluntarily with prejudice. (ECF No. 22).

24          Although Plaintiff did not cite any authority, it appears Plaintiff moves under Federal Rule

25   of Civil Procedure 41(a), which concerns voluntary dismissals. In order for a voluntary dismissal

26   to take effect without court order at this stage of the case, such a stipulation must be “signed by

27   all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii).

28   ///
                                                        1
     Case 1:19-cv-01201-DAD-EPG Document 23 Filed 09/18/20 Page 2 of 2

 1          Accordingly, it is HEREBY ORDERED that within seven days, the parties shall file a

 2   stipulation signed by all parties in accordance with Rule 41(a)(1)(A)(ii).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     September 18, 2020                          /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
